Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 11, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147689                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 147689
                                                                    COA: 316389
                                                                    Oakland CC: 2012-243580-FH
  JOEL MARTIN SELMAN,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 18, 2013 order
  of the Court of Appeals is considered and, it appearing to this Court that the cases of
  People v Hartwick (Docket No. 148444) and People v Tuttle (Docket No. 148971) are
  pending on appeal before this Court and that the decisions in those cases may resolve an
  issue raised in the present application for leave to appeal, we ORDER that the application
  be held in ABEYANCE pending the decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 11, 2014
           p0604
                                                                               Clerk